Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KASALANUKHUN et al (An Algorithm of 3D Objects Connection for Dental Bridge Design) in view of STEINGART et al (2009/0248184).
 	As per claim 1, Kasalanukhun teaches the claimed “method for generating a virtual filler for design of an orthodontic aligner,” comprising: “inserting the virtual filler in a virtual model of a dental site between a first tooth and a second tooth in the virtual model, wherein one or more of the first tooth or the second tooth represent a natural tooth of a patient” (Kasalanukhun, figure 6 - For the 3D tooth connecting section (Fig. 6), user can define the landmarks ,with any number of points in circular direction (Fig. 6a), and obtain the closed surface, which has to be done on both objects (Fig. 6b). Then 3D connector between 2 objects is generated from these surfaces (Fig. 6c)); “transforming a plurality of points of the first tooth, the second tooth and the virtual filler into a been obvious, in view of Steingart, to configure Kasalanukhun’s method as claimed by using a voxel 3D model to represent the dental objects before transfer to a meshed model.  The motivation is to represent a smoothly adjusted object for displaying.

 	Claim 2 adds into claim 1 “determining two or more adjacent teeth in the virtual model, the two or more adjacent teeth comprising the first tooth adjacent to the second tooth in the virtual model; and selecting the plurality of points” (Kasalanukhun, figures 6a-6c).

	Claim 8 adds into claim 2 “wherein determining the two or more adjacent teeth in the virtual model comprises: determining that the two or more adjacent teeth comprise at least three adjacent teeth in the virtual model that satisfy a crowding criterion indicative of an amount of overlap between the at least three adjacent teeth, wherein the at least three adjacent teeth comprise the first tooth, the second tooth, and a third tooth” (Kasalanukhun, figure 1).

	Claim 9 adds into claim 8 “wherein the virtual filler is a first virtual filler, the method further comprising: inserting a second virtual filler in the virtual model between the first tooth and the third tooth; and inserting a third virtual filler in the virtual model between the second tooth and the third tooth” which is obvious to a person of skill in the dental technology because depending on the patient’s tooth restoration, multiple fillers, or bridges, can be used to connect the teeth as required in the restoration.

	Claim 3 adds into claim 1 “wherein the plurality of points comprise first points on a surface of the first tooth, second points on a surface of the second tooth, third points on a surface of gingiva, and fourth points on the virtual filler” (Kasalanukhun, page 3, figures 4-6 – the determination of points on the objects for connections would have been obvious in manipulating 3D objects – figures 6a-6c).

	Claim 4 adds into claim 3 “wherein: selecting the first points on the surface of the first tooth comprises selecting points on the surface of the first tooth that are within a threshold distance from at least one of the virtual filler or the surface of the second tooth; and selecting the third points on the surface of the gingiva comprises selecting points on the surface of the gingiva that are within the threshold distance of the virtual filler” which would have been obvious in view of Kasalanukhun’s figures 6a-6c in which the distances between the connected objects must be within a threshold to ensure strong and stable connections.

	Claim 5 adds into claim 1 “performing a smoothing operation on the voxel volume” (Kasalanukhun, page 4, column 1, figures 7-9, The example of the program for connecting two teeth with 10 smoothly adjustable segments is shown in Fig. 9).

	Claim 6 adds into claim 5 “wherein performing the smoothing operation on the voxel volume comprises: inflating the voxel volume by a first distance field offset to generate an inflated voxel volume; transforming a surface of the inflated voxel volume into an inflated polygonal mesh; transforming the inflated polygonal mesh into an intermediate voxel volume; and deflating the intermediate voxel volume by a second distance field offset to generate a smoothed voxel volume” which would have been obvious in view of Kasalanukhun’s smooth process in figures 7-9 (page 4, column 1) in which the inflation/deflation in the smooth process is used in case of the updated virtual filler (official notice).

	Claim 7 adds into claim 6 “wherein the second distance field offset is greater than the first distance field offset” which is obvious to ensure the fitting space, or the update virtual filler is smaller than the original virtual filler.

	Claim 10 adds into claim 1 “wherein the virtual filler in the virtual model inserted between the first tooth and the second tooth is a virtual filler of a predetermined shape, wherein the virtual filler comprises a first side and a second side, the first side of the virtual filler located within the first tooth, the second side of the virtual filler located within the second tooth” (Kasalanukhun, page 3, column 2, figures 6(a) – 6(c)).

	Claim 11 adds into claim 1 “wherein the dental site comprises a dental arch, the method further comprising: updating the virtual model to include the updated virtual filler based on the determined geometry” (Kasalanukhun, page 3, column 2, figures 6(a) – 6(c)).

	Claim 12 adds into claim 11 “fabricating a physical mold of the dental arch using the updated virtual model, wherein the physical mold comprises material in an area of the updated virtual filler” which would have been obvious because given a computer 3D model, one can fabricate (e.g., additive manufacture) a physical model of the computer model 3D model.

	Claims 13-16 and 17-20 claim a system and a non-transitory computer-readable medium comprising instructions based on the method of claims 1-12; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,328. 
Claim 1 of this application
Claim 1 of the US patent
A method for generating a virtual filler for design of an orthodontic aligner, comprising: 
A method for generating a virtual filler for design of an orthodontic aligner, comprising: 
inserting the virtual filler in a virtual model of a dental site between a first tooth and a second tooth in the virtual model, wherein one or more of the first tooth or the second tooth represent a natural tooth of a patient;
determining two or more adjacent teeth in a virtual model, the two or more adjacent teeth comprising a first tooth adjacent to a second tooth in the virtual model; inserting a first virtual filler in the virtual model between the first tooth and the second tooth; selecting a plurality of points in the virtual model, the plurality of points comprising first points on a surface of the first tooth, second points on a surface of the second tooth, third points on a surface of gingiva, and fourth points on the first virtual filler;
transforming a plurality of points of the first tooth, the second tooth and the virtual filler into a voxel volume; and
transforming the plurality of points into a voxel volume comprising a plurality of voxels; 
determining, by a processing device, a geometry of an updated virtual filler by transforming a surface of the voxel volume into a polygonal mesh.
performing a smoothing operation on the voxel volume; and subsequent to performing the smoothing operation on the voxel volume, determining, by a processing device, a geometry of an updated virtual filler by transforming a surface of the smoothed voxel volume into a polygonal mesh.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claims of the application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616